OPINION OF THE COURT
Memorandum.
Appeal dismissed.
No appeal lies from a judgment entered pursuant to an award by an arbitrator in a small claims proceeding (see Brownstein v County of Westchester, Dept. of Parks, Recreation & Conservation, 51 AD2d 792; Heller v Sable, 39 Misc 2d 343; Trager v Abalene Blouse & Sportswear Corp., 1 Misc 2d 952). Defendant’s remedy, if he be so advised, is to move to set aside the judgment (see, generally, 5 Weinstein-Korn-Miller, NY Civ Prac, par 5015.12). Upon the determination of such a motion, the aggrieved party may, if he be so advised, appeal to this court.
Slifkin, J. P., Geiler and Widlitz, JJ., concur.